 602DECISIONSOF NATIONALLABOR RELATIONS BOARDPacific FM,Inc., d/b/a Radio Station K-101andAmerican Federation of Television and Radio Art-ists,San FranciscoLocalBranch of Associated Ac-tors and Artists of America,AFL-CIO. Cases20-CA-8724 and 20-CA-8839December13, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING ANDJENKINSOn June 12, 1974, Administrative Law Judge Rich-ard D. Taplitz issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief and the General Counselfiled a brief in support of the Administrative LawJudge's Decision. Respondent also filed a motion toreopen the hearing and the General Counsel filed amotion in opposition to Respondent's motion.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, the motions,and briefs,'and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.iRespondent'smotion seeks to reopen the hearing to present what isalleged to bepreviouslyunavailable evidence bearing on the supervisorystatus of alleged discriminateeMark TProvost In support of its motion,Respondent asserts that the proffered exhibits were unavailable during thehearing becausethey wereplaced in files which were mislabeled and thatitwas only subsequent to the hearing that said exhibits were discovered inthe mislabeled filesWe consider it unnecessary to pass onthe relevancy ofthe documents submitted because we do not agree with Respondent's con-tention that it has presented sufficient basis to support its assertion that theexhibits were previously unavailable in the sense that it would warrantreopening the hearing to receive such exhibits in accord with Sec102 48(d)(1) of the Board's Rules and Regulations These exhibits thatRespondent now contends were previously unavailable are the type whichwe regard as normal businessrecords As such,they were at all times at itsdisposalExcept for the allegation that these exhibits were placed in a filewhich was mislabeled,the Respondent has not madeany othershowing toestablish the unavailability of the evidence contained in the exhibits Ourexamination of these exhibits clearly shows that they were in existenceduring the course of the hearing and the only claim offered to establish theiralleged unavailability is one brought about by Respondent's own negligenceWe are of the opinion that a party should be held responsible for anyconsequences flowing from its negligent acts Further we are of the opinionthat the reasons asserted by Respondent to establish the unavailability of theexhibits do not fall within the category of special circumstances whichwould warrant reopening the hearing for the receipt of the exhibits Forthese reasons,we shall deny Respondent'smotion to reopen hearing2TheRespondent'smotion requesting oral argument is denied, as therecord,including the exceptions and briefs,adequately presents the issuesand positions of the partiesORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe Respondent, Pacific FM, Inc., d/b/a Radio StationK-101, San Francisco, California, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge: This casewas tried at San Francisco, California, on February 20, 21,25, 26, and 27, 1974. The charge in Case 20-CA-8724 wasfiledon November 7, 1973, by American Federation ofTelevision and Radio Artists, San Francisco Local Branch ofAssociated Actors and Artists of America, AFL-CIO, hereincalledAFTRA or the Union. The charge in Case20-CA-8839 was filed on December 19, 1973, by the UnionComplaints, which issued on December 19, 1973, in Case20-CA-8724 and on January 25, 1974, in Case20-CA-8839 were consolidated on January 25, 1974, by or-der of the Regional Director for Region 20 of the Board. Theconsolidated complaint alleges that Pacific FM, Inc., d/b/aRadio Station K-101, herein called Respondent, violatedSection 8(a)(1) and (3) of the National Labor Relations Act,as amendedIssuesThe primary issues are:1.Whether Respondent, through its agents, violated Sec-tion 8(a)(1) of the Act by threatening employees with loss ofemployment for engaging in union activities, by interrogatingan employee with regard to union sympathies, by telling'em-ployees that it would not agree to any union proposal if theUnion were selected as the employees' representatives, and bythreatening to withhold severance pay from an employee ifthat employee filed an unfair labor practice charge with theBoard.2. (a)Whether Respondent discharged Mark Provost onOctober 1, 1973, because Provost engaged in union activities.(b)Whether Provost was a supervisor within the meaningof the Act.3.Whether Respondent discharged employee HarryYoung on December 13, 1973, because he engaged in unionactivities.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Well-wntten andextremely comprehensive briefs were filed on behalf of theGeneral Counsel and Respondent. They have been carefullyconsidered.Upon the entire record of the case, and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:215 NLRB No. 116 RADIO STATION K-101603FINDINGS OF FACT2.The meeting of September 18, 19731.THE BUSINESS OF RESPONDENTRespondent, a California corporation, is engaged in theoperation of a commercial radio broadcasting station at 700Montgomery Street, San Francisco, California. During theyear immediately preceding issuance of complaint, Respond-ent received gross revenues in excess of $100,000, purchasedgoods and services valued in excess of $10,000 directly fromsuppliers located outside of California, and was a subscriberto United Press International Wire Service, an interstate newsservice. The complaint alleges, the answer admits, and I findthat Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.If.THE LABORORGANIZATION INVOLVEDThe complaintalleges,the answer as amended admits, andI find that the Unionis a labor organization within the mean-ing of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheAllegations that RespondentViolatedSection8(a)(1) of the Act1.BackgroundRespondent operates a radio station. It is composed ofthree departments, which are: sales, programming, and news.The programming department is responsible for the schedul-ing and presentation of music, and contains about five disc-jockeys. The news department compiles and presents newsreports. For most of the time relevant here, the news depart-ment has consisted of two full-time and one part-time on-the-air newsmen and one reporter who generally has no on-the-air duties.Mark Provost was one of the on-the-air newsmen.He also held the title of news director. He was discharged onOctober 1, 1973. Harry Young was one of the disc jockeys.He was discharged on December 13, 1973. The complaintalleges that these discharges were causally related to theunion activities of Provost and Young.On September 12, 1973, Provost approached Don Tayer,the president of the Union, and discussed the possibility ofstarting an organizational campaign at the station. Tayer toldProvost about the mechanics of getting the campaign started.Provost returned to the union office the following Saturday,September 15, and obtained blank authorization cards fromTayer. He solicited employees at the station to sign the cardson September 15 and 16, and returned signed cards to theUnion on Monday, September 17, 1973. A number of em-ployees including Young, signed the cards. The Union thenfiled a petition for an election. A copy of the petition wasreceived by Respondent the following day, September 18,1973.a.FactsGabbert received a copy of the election petition on themorning of September 18, 1973. He immediately checkedsome information about unions given him by the NationalAssociation of Broadcasters. At 1:15 p.m. that day, he hadthe news and disc jockey personnel meet with him in hisoffice.'Five witnesses testified as to what occurred at thismeeting.They were Provost, Gabbert, news reporter JessicaCafferata, disc jockey Richard Wiseman (also known as RichSherwood), and Program Director Don Kelly (also known asLarry Snyder).Provost testified as follows: Gabbert opened the meeting bytelling themthat he had received the petition for an electionthat had been filed with the Board. He said that he hadspoken to his attorney who had advised him not to make anypromises or threats. Gabbert said thata union inthe stationwould bankrupt him at that time and that he could not possi-bly afford to have an organized AFTRA unit at the station.He reminded them that he was not making any new promiseby telling them they would receive AFTRA scalethe dayhewas able to obtain an AM station that he had been seeking.He then spoke about the possible consequences of a successfulunion vote, telling them that one of the things he had lookedinto was anautomation system which interested him greatly;that there would be a possibility of cutting way back on thenumber of "on-the-air" employees if he were to go to automa-tion; that if he were put in a financial bind because of havingto pay highersalariesby a successful union election he wouldgo back to a previous operating practice of having disc jock-eys read news so that he could get rid of the newsroom; andthat such a procedure would wipe out threesalaries.Heconcluded by saying that things like that were beginning totake the fun out of broadcasting for him and that he mightturn his license back to the Government or close down thewhole thing. During the speech, he spoke of his financial andcash flow difficulties. Gabbert also spoke to Provost and saidthat Respondent would not have any trouble keeping Kellyand Provost out of thebargainingunit as supervisors ormanagement,and that they could keep the station operatingwith supervisory personnel if there was a strike.Gabbert's testimony concerning what he said at the meet-ing wassubstantially different.He acknowledged that heopened the meeting by saying, "Well, we have received thispetition from the National Labor Relations Board and someof the employees here would like to be represented by aunion." He averred that he made that comment in a light,passing wayjust to break the ice, because the last staff meet-ing waswith different employees in 1972. Gabbert testifiedthat he gave a long explanation to the staff concerning theproblems of an independentradio stationand his financialdifficulties, and he reminded them of a prior promise to raiseGabbert testified that he had previously talked to Program Director DonKelly concerning the holdingof a meetingto explain company policies tonew employees. However, thetimingof the meeting with regard to thepetition, as well as the fact that Gabbert admittedly opened the meeting byreferring to the petition,indicatesthat the meetingwas called atthis particu-lar time because of the filing of the petition.Meetingswere not a commonoccurrence, the last one having occurred in 1972. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDthe pay scale when the AMstation wasacquired. He testifiedthat he told the staff: that if he were in business to makemoney he would have automated the station, but he couldnever do that; that if anything happened to force a suddenincrease in costs, such as the blowing up of an antenna, highersalaries,or an earthquake, they would be in serious troubleand, as the news department was the least necessary part ofthe operation in terms of finances, it could be cut; and thathe could sell the station for $2 million and retire on theinterest, but he wouldn't do that.2 Gabbert testified that hedid not link the employees voting for a union with reductionin staff, automation, or the closing of the station. He averredthat aftermentioningthe union petition he was sidetrackedon the financial side of the radio station and never got backto the Union. Gabbert's testimony in this regard is subject toconsiderable doubt.His assertion that he mentioned theUnion only to break the ice is particularly difficult to believe.He acknowledged that immediately after mentioning the'tnion petition, he said, "We should talk about this." Later inhis testimony, he acknowledged that he could have said, "Weshould talk about this because it could have an effect on eithersalaries orjob security." In the light of subsequent statementsmade by Gabbert which are discussed below, the timing of themeeting,and the remarks admittedly made by Gabbert, it isclear that he took theunion mattervery seriously. I do notbelieve Gabbert's assertionthat he mentioned the petition tobreak the ice, got sidetracked in financial matters, and nevergot back to the Union. His testimony in this regard convincesme that heis less thana fully candid witness.Cafferata testified that Gabbert spoke of financial difficul-ties and said that he might have to cut back in the newsdepartment because of financial problems. She also averredthat he said he would not automate and that she didn'tremember anything being said about closing the station or araise. In addition, Cafferata averred that Gabbert did not saythat if the Unioncame in hewould reduce the staff, automate,or close. Cafferata also testified that she did not recall Gab-bert saying anythingat the meetingabout the Union or apetition. All the otherwitnesseswho testified about this meet-ing, includingGabbert, recalled that the meeting was openedwith a reference by Gabbert to the Union's petition. Caf-ferata's testimony in this regard indicates that either she hada very poor recollection of the meeting or that her candor leftsomething to be desired. In eithercase, little reliance can beplaced on her testimony..Wiseman testified that Gabbert told the staff: that a peti-tion for an election had been filed to see if the employeeswanted AFTRA; that the station was in financial trouble;that if therewas an increasein costs he would have to let someemployees go and that might be in the news department; andthat he could automate or sell but he didn't want-to do that.Wiseman also testified that Gabbert may have talked aboutpast promises of wage increases, but that he did not recall it,and that he did not recall Gabbert saying anything about itnot being as much fun to operate the station as it used to be.Wiseman averred that Gabbert did not say that if a labororganizationwas selected he would cut the news department,automate, or sell. However, he did acknowledge that Gabbertopened the meeting by saying, "I have just received thispetition signed by the station employees that a union vote isgoing to be taken," and that he then discussed financial dif-ficulties and thereafter referred to dire possibilities with re-gard to employment. In determining whether Gabbert tied inthe union issue with the remainder of his speech, the tes-timony and affidavit of Don Kelly is instructive.Kelly is an admitted supervisor. He hires and firesemployees.' He testified: that Gabbert told the staff that hereceived information from the Board that there was going tobe a vote; that Gabbert made the remark to break the tension;that Gabbert laughed it off and went on with the meeting; andthat Gabbert spoke of financial difficulties and past promisesto raise pay scales to that of other San Francisco stationswhen the AM station was acquired. Kelly also averred thatGabbert told them that if overhead went up without an in-crease in income that there would have to be a reduction instaff, and that it would be in the news department. He testi-fied that Gabbert said he could sell or automate, but hewouldn't. According to the testimony of Kelly, Gabbert didnot say that if the employees voted for the Union that hewould automate, sell, reduce the staff, or cut the news depart-ment. Kelly averred that Gabbert did talk about the enjoy-ment going out of broadcasting for him, but that that remarkrelated to Gabbert's buying out his partners and the problemswith the new station and had no connection with the Union.Kelly testified that: "The only time [Gabbert] said anythingabout the Union was at the beginning as kind of a little joketo break the tension; but never in the body of the meeting wasthere ever any reference to the Union." However, Kelly'scredibility is completely shattered by the inconsistencies in anaffidavit that he gave to the General Counsel. In that affida-vit,Kelly swore:Gabbert,as I recall, told the employees, that if a unionwas brought into the station and that higher wages weremade effective, because of financial considerations thestaffing of the station may have to be reduced. I do notrecall that Gabbert said if the union was brought into thestation, that he may close the station. I do recall Gabbertdid say, something to the effect. If the union was broughtinto the station it would take the enjoyment of his jobbecause he felt he could deal better with individualsrather than an outside organization. He also said, "if Iwas in the business of making money, I could sell thestation for $2 million and live off the interest." He alsomentioned automation in the context that if he was onlyinterested in the monetary value he could automate thestation and live off the profits.Kelly's attempts to reconcile his testimony with the affida-vit were totally unconvincing. The affidavit not only corrobo-rates the essence of Provost's testimony but is independentevidence of what happened at the meeting in that it is anadmission against interest by an agent of Respondent.43The complaintsallege,the answer admits, and I find that Kelly andIGabbert corroborated Provost's testimony to the effect that, as theGabbert are supervisors and agents of Respondent within the meaning of themeeting wasbreaking up, Gabbert told Kelly and Provost that this matterAct.did not affect them, as they were supervisors, and if there were a strike at4 Cf.Hribar Trucking, Inc.,143 NLRB 327 (1963), modified in part 337the station they had enough supervisory personnel to operate.F.2d 414 (C.A. 7, 1964). RADIO STATION K-101In sum,I credit the testimony of Provost regarding theevents of that meeting. That evidence is corroborated in sub-stantial part by Kelly's admissions in his affidavit. I do notcredit Kelly's testimony that is inconsistent with that affida-vit. In a like manner, I do not credit Gabbert or Cafferata'stestimony where it isinconsistentwith Provost's, and I do notcreditWiseman's testimony concerning his interpretation ofGabbert's remarks where that differs from the testimony,ofProvost. I find that, at this meeting, Gabbert told the staffabout the Union's petition, told them of his financial difficul-ties, told them that he couldn't afford a union, and told themthat the possible consequences of their selection of the Unionwould be automationor eliminationof the jobs in the news-room. In addition, I find that Gabbert told them that thingslike unionization took the fun out of broadcasting for him andhe might turn in his license to the Government and closedown the operation,b.Conclusions as to the September 18 meetingUnder Section 8(c) of the Act, an employer is free to con-vey his opinions concerning unionization to his employees.Though an employer may state what he reasonably believeswill be the likely economic consequences of unionization thatare outside his control, this freedom does not extend tothreats of economic reprisal to be taken solely on his ownvolition.As the United States Supreme Court held inN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 618(1969):[An employer's prediction about the consequences ofunionization] must be carefully phrased on the basis ofobjective fact to convey an employer's belief as to de-monstrably probable consequences beyond his control.. , in the case of unionization. . . . If there is anyimplication that an employer may . . . take action solelyon his own initiative for reasons unrelated to economicnecessities and known only to him, the statement is nolonger a reasonable prediction based on available factsbut a threat of retaliation based on misrepresentationand coercion . . . .An employer's bare assertion that a union's contract de-mands might compel the elimination of certain jobs can vio-late Section8(a)(1) of the Actwhere there is no showing thatthe employer knew what demands the union might make inconnection with the negotiation of a contract.Helfrich Vend-ing, Inc.,209 NLRB 596 (1974).In the instant case,Gabbert,in his speech,coupled unioni-zation with increased costs and a resultant reduction in news-room jobs.The objectivenature ofGabbert'sspeculation inthis regard is put in questionby Gabbert's statement at themeeting that wages were going to be increased when theexpected acquisitionof the AMstationmaterialized. It isfurther put in doubt byGabbert's statementto Harry Younginmid-October 1973,described in detail below,inwhichGabbert toldYoung that he was the only announcer thenemployed who would benefitfrom the Union,because theothers were getting above union scale already.When Gab-bert's remarks concerning unionization,the financial difficul-ties of the station,and the possible reduction of jobs in thenewsroom are combined with his statement to the employees605that things such as unionization were beginning to take thefun out of broadcasting for him and he might hand in hislicense and close down the station,it is clear that Gabbert wasnotmaking predictions based on probable consequencesbeyond his control,but was threatening action on his owninitiative.I therefore find that Respondent,through Gabbert,violated Section 8(a)(1) of theAct bythreatening employeeswith loss of employment if they selected the Union to repre-sent them.3.Gabbert's alleged remarks to Young concerning thefutility of bargaining-facts and conclusionsIn October 1973, Young was a disc jockey for Respondenton the midnight-to-6 a.m. shift. He was paid $750 a month.On October 11, 1973, Gabbert approached Young at thestation and told him that he liked the performance of MikeWebb, the relief man who had filled in for Young whileYoung was on vacation, better than he liked Young's per-formance. Gabbert said that if it wasn't for the fact that theUnion had filed a petition with NLRB Young would not beworking there. Gabbert said that he could not fire Young foranother 2 weeks and referred to a hearing in Provost's casethat was originally scheduled to take place in 2 weeks. Gab-bert complained about Young's work and suggested a partingof the ways. Gabbert told Young that Provost did a stupidthing in bringing the case because they had proved that hewas supervisor. Shortly thereafter, Young went into the con-trol room and Gabbert followed him. Gabbert said that hedidn't see how the announcers would vote for the Union,because they were already getting above union scale and thatthe only one who would benefit from the Union would beYoung and Hirschfeld (who was no longer at the station).Gabbert said the Union would "screw you," that he had hadexperiences with them, and he foundtheydid not help at all.Gabbert then told Young that he didn't see how the Unioncould get the necessary five out of eight votes, but that if theydid he would say no to any proposal the Union brought him.Gabbert also said that the employees could go out on strikebut the station would continue to function and that he wouldautomate if he had to.5When employees select a union to represent them in aBoard-conducted election, the employer has a duty to bargainwith that union in a good-faith effort to reach an agreement.Where, as here, an employer tells an employee that even if theemployees select the Union he will say no to any proposal thatthe Union brings before him, he is telling the employee, ineffect, that he will not bargain in good faith and that it wouldbe futile for the employees to select the Union. A decision onthe part of an employer to reject any proposal that a union5These findings are based upon the testimony of Young. Gabbert ac-knowledged speaking to Young on October 11, but he averred that in theconversation he told Young that he was thinking of shutting down themidnight-to-6 a.m. shift because so few people listened. He averred that healso told him that he (Young) did a fairly good job putting music together,but that asa loose announcerhe was not going to make it because he alwaysread the samething at thesame time.Gabbert averred that he told Youngthat Young was not going anywhereand suggestedthat he look for a jobelsewhere.Gabbert denied that there was any comment about a NLRBpetition or about the Union. As indicated above, I was not impressed withGabbert's candor. On the other hand, I believe Young to be a fully crediblewitness. I therefore credit Young where his testimony conflicted with Gab-bert's. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDwillmake is totally inconsistent with any concept of good-faith bargaining.In substance,Gabbert was telling Youngthat he(Gabbert)would violatethe Act byrefusing to bar-gain if the employees selected the Union to represent them.Where an employer impresses the futility of union activity onemployees in such a manner,he interferes with their rightunder the Act to engage in such activity and therefore violatesSection 8(a)(1) of theAct. Cf.Smith Company of California,Inc.,200 NLRB 772 (1972).I therefore find that Respondent,through Gabbert,violated Section 8(a)(1) of theAct by tell-ing Young that if the Union were selected by the employeesRespondent would say no to any proposal that the Unionbrought before it.4.The severance pay issue-factsand conclusionsYoung was discharged by Kelly on Thursday, December13, 1973. On that day Kelly told Young that Gabbert wasscheduled to go to Hawaii for 2 weeks,but to come back thefollowing day for his paycheck,severance check,license, andletterof recommendation.Young returned on Friday,December 14, at which time Kelly gave him his license, pay-check,and a letter of recommendation,but told him to returnthe following Monday for his severance check He did returnon Monday,December 17, and Kelly told him that Gabbertwas in Hawaii for 2 weeks and could not sign checks. Kellysaid that Gabbert wanted him to find out what Young woulddo regarding his discharge before giving him his severancecheck.Kelly asked whether Young would be bringing acharge against the station about his discharge.Kelly said thatboth Hirschfeld and Provost had received severance checksand then turned around and brought charges against thestation.In addition,Kelly said that the filing of chargeswouldn't help Young because he would be screwing himselfKelly also said that even though there was no black list, assuch,word gets around,and if Young filed charges it wouldbe hard to get ajob in the market.Kelly then said that ifanyone asked him about his conversation he would disavowany knowledge of it. Kelly told Young that they were notgoing to give him the severance check until they found outwhat he was going to do concerning filing a charge. Kellyconcluded by saying that Gabbert would rather use his sever-ance pay for attorney's fees if Young was going to bring acharge against the station 6Young filed a charge with the Board on December 19,1973, and on January9, 1974,he received a check fromRespondent for the severance pay.The credited evidence establishes that on December 17,1973,Respondent,through Kelly,threatened to withholdYoung's severance pay if Young filed an unfair labor practicecharge with the Board.'In order for the Act to be effectively administered, chan-6 The above findings are based on the testimony of Young Kelly testifiedthat the reason that he did not give the severance paycheck to Young onFriday,December 14, was that he had been unable to obtain Gabbert'ssignature while Gabbert was preparing to leave for vacation He denied thathe told Young anything about the severance check being held up to seewhether a charge was going to be filed I credit Young and discredit Kelly7Respondent's brief argues that the delay in the payment of severance paywas caused by Gabbert's Hawaiian vacation The complaint does not allegethe delay as an unfair labor practice but only alleges the threat to withholdpayment as a violation of the Act As found above,the threat was madenels of communication from aggrieved persons to the Boardmust remain open.Young had a right underthe Act to filea charge with the Board.Kelly interfered with Young's ac-cess to the Board's processes by threatening to withhold sev-erance payifYoungfiled a charge. Kelly was a supervisorand an agent of Respondent I find that Respondent,throughKelly, violated Section 8(a)(1) of theAct bythreatening towithhold severance pay from Youngif he fileda charge. Cf.John C. Mandel SecurityBureau Inc.,202 NLRB 117 (1973).5.Theinterrogation-facts and conclusionsWilliam N.Groody was hired as an"on-the-air" newsmanon September 19, 1973, to fill in for Provost who had goneto Florida because of his father's illness. On September 21, inGabbert's office,Gabbert asked Groody whether he wouldlike Provost's job. Groody asked whether it would be as newsdirector,and Gabbert replied that it would not.Gabbert saidthey were having some problems with Provost in that direc-tion and he would just as soon not have a news director atthat time.'Gabbert toldGroodythat Provost had left with-out contacting him, and that was the straw that broke thecamel's back,so Provost would not be working there whenhe returned.Gabbert also mentioned the philosophical riftthat had developed between them Gabbert told Groody thathe would have Provost's job as soon as Provost was fired.During his conversation,Gabbert asked Groody:"How doyou feel about labor unions?" Groody answered that he wasa memberof AFTRAand Gabbard replied, "Oh "9InBig Three Industries,Inc.,192 NLRB 370, 373(1971),the Board adopted the Administrative Law Judge's Decisionwhich held.In determining whether interrogation concerning unionactivities violates Section 8(a)(1) of the Act, the Boardhas held that all the circumstances in which the interro-gation occurs must be considered.Blue Flash Express,Inc.,109 NLRB 591.In that case, the Board dismisseda complaint where such interrogation was accompaniedby a statement from the company as to a legitimatereason for the interrogation,where the company repre-sentative assured the employee against reprisals, andwhere the company had not demonstrated union hos-tilitySee alsoN.L.R.B. v. Camco,Inc.,340 F.2d 803(C.A. 5), where such matters as the place of the interro-gation and the rank of the official doing the questioningwere also considered.Though inStruksnes ConstructionCo., Inc.,165 NLRB 1062,the Board was concernedwith a polling of employees rather than individual inter-rogation, some of the language in that case is instructive.The Board held:In our view any attempt by an employer toascertainemployee views and sympathiesregarding unionismsAs of the date of the trial, no one held the title of "news director "These findings are based on the testimony of Groody and GabbertGabbert testified that he did not complete the question and that he intendedto ask whether the fact that there was going to be an election would affectGroody's desire to work at the station I do not credit Gabbert's assertionin this regardIt is not clear from the record when,during the course of the conversation,Gabbert asked about unions RADIO STATION K-101generally tends to cause fear of reprisal in the mind ofthe employee if he replies in favor of unionism and,therefore,tends to impinge on the Section 7 rights. Aswe have pointed out, "An employer cannot discrimi-nate against union adherents without first determin-ing who they are."Cannon Electric Company,151NLRB 1465, 1468.That such employee fear is notwithout foundation is demonstrated by the innumera-ble cases in which the prelude to discrimination wasthe employer's inquiries as to the union sympathies ofhis employees.The Board went on to hold that in a polling situation aviolation would be found unless the purpose of the pollwas to determine the truth of a union's claim of majority;this purpose was communicated to the employees;assur-ances against reprisal were given;the employees werepolled by secret ballot;and the employer had not en-gaged in unfair labor practices or otherwise created acoercive atmosphere.InStruksnes,the Board revised theBlue Flashcriteria toconform to this new standard.In the instant case,Gabbert,the owner and highest rankingofficial of Respondent,interrogated Groody concerning hisunion sympathies.The interrogation took place in Gabbert'soffice in the course of an interview which led to a change inGroody's status from a part-time to a full-time employee. Theinterrogation cannot be considered isolated in that it occurredonly 3 days after Gabbert had unlawfully threatened direconsequences if the employees selected the Union to representthem.The interrogation was part of a pattern of intimidationand was followed by Gabbert's unlawful threat to Young tothe effect that union representation would be futile and byKelly's unlawful threat to Young that severance pay wouldnot be paid if he filed a charge.I find that Gabbert's interro-gation of Groody concerning Groody's union sympathies wascoercive and violative of Section 8(a)(1) of the Act.B.The Dischargeof Mark Provost1.The reason for the dischargea.Respondent's contention with regard to the conflict inphilosophy and the unauthorized leave of absenceProvost was discharged on October 1, 1973. Respondenttakes the position in its brief that Provost"was discharged fora difference in news philosophy triggered by a self-grantedemergency leave."Prior to August 1972, the station was receiving low ratings,and as a result Gabbert decided to play softer music andchange the approach to newscasting.From Gabbert's pointof view,he wanted to make the newscasts more entertainingin the sense of personalizing the news,making it pertinent tothe listener,and making the listener feel that the newscasterwas speaking to him on a one-to-one basis. In August 1972,Gabbert told his news staff that he wanted that approach.According to the credited testimony of Provost,Gabbert toldthem that he wanted more opinions on newscasts in order toattract attention,and the reporters were to become moredeeply involved in one side or the other of a story and to let607that interest show in the newscast.Provost expressed hisdisagreement with Gabbert's philosophy and spoke in favorof a classic journalistic style with the key being disseminationof information in such a way as to allow the listener to makeup his own mind.However,in spite of his stated oppositionto the change,Provost became convinced in part that newswas entertainment and should be used as a promotional de-vice for the station to attract the attention of listeners. Hestarted moving in that direction.Gabbert acknowledged inhis testimony that Provost made an attempt to implement thephilosophical changes that Gabbert required.According toGabbert,Provost tried hard,but the execution never came offthe way Gabbert wanted it.Gabbert spoke to Provost abouttheir differing philosophical approaches to broadcasting on anumber of occasions.Four or five times from the beginningof 1973,Gabbert gave Provost instructions to change particu-lar aspects of his broadcast.Provost credibly testified that onsome of the occasions he expressed his personal view to Gab-bert,but that he always followed Gabbert's directions. Theissue of broadcasting philosophy was raised by Gabbert in ameeting that occurred between September 3 and 8, 1973, inwhich Gabbert blamed the news department with draggingthe station down.At about 1 p.m. on September 19, 1973,Provost calledProgram Director Kelly and told him that his(Provost's)father was seriously ill with a heart condition,and that hemight have to go to Florida on short notice if the situationdeteriorated.Kelly replied that he was sorry to hear it, andhe hoped that Provost's father did not get any worse. Theyspoke about getting a replacement to cover Provost. Thefollowing morning Provost saw Kelly at the studio and theydiscussed who might be available to cover Provost if neces-sary.BillGroody's name was mentioned. Groody was anapplicant at the time for the part-time news announcer'sposition that was to open because of the resignation of BruceJensen.In midafternoon that day,Provost received a callfrom his mother,saying that his father was in an intensivecare unit and his presence was needed.He called the stationand spoke to Tom Nelson, who was on duty at the time. Hetold Nelson that he had to leave town and to be sure to tellKelly. Provost gave Nelson an address and number in Floridaand said that his wife could be contacted at their local addressif he could not be reached.That evening,Provost called Kellyand told him that his father's condition had worsened and hehad to go to Florida.Provost said that he had spoken toNelson and Nelson was ready to break in Groody,the week-end man,to cover his shift.Kelly said,"Thanks for lettingme know.I am glad the situation is taken care of."10 Prov-ost left for Florida on September 20 and returned fromFlorida on October 1, 1973, the day he was discharged. OnSeptember 26, while he was in Florida,he called the stationand told Nelson that his father's condition had stabilized andthat he would be back on October 1.Provost asked Nelsonhow things were going in the newsroom,and if there were anyproblems created by his absence.Nelson replied that every-thing was very smooth and quiet and that Provost should takehis time.10 These findings are based on the testimony of Provost as supplementedin part by the testimony of Kelly. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDb.The terminal interviewProvost returned from Florida on October 1, and workedthe 5 a.m.-to-1 p.m. shift that day. At 1:15 p.m. he was calledinto Gabbert's office. Gabbert handed him an envelope with2 weeks' pay and told him that he was terminated. Provostasked for an explanation and Gabbert replied, "As you knowI am in a life and death struggle with the union. I have to lineup my ducks and knock them over. You, because of your titleasNews Director, are fireable right now, and actually al-though there are some other people on the staff that I wouldlike to get rid of, the National Labor Relations Board's ruleswon't allow me to terminate anybody else. But I can fireyou." Gabbert also told Provost that although.they had somearguments on news philosophy in the past, he (Gabbert) didnot consider those reasons by themselves enough to terminatehim, and that if the union issue had not come up he wouldnot be terminating Provost at that time. Provost said that itwas a rotten thing to do to him when his father was in thehospital and he had heavy medical bills, and Gabbert re-sponded that it was a gray world, and he just couldn't helpit.They discussed Provost's abilities as a newscaster, andGabbert said that Provost would be good inan all newsstation but that he was not fitting in at that time with whatGabbert wanted to do. At some point in this conversation,Gabbert said that he knew who had signed applications forthe Union because he had a contact with the Board. Provostreplied that he did not believe Gabbert could get that infor-mation from the Board. A few minutes later, Gabbert saidthat he thought Provost might have signed one of the cards,and that Provost might be very favorable to the Union. At theend of the conversation, Gabbert said that he realized Provostcould go to the NLRB about the discharge, but that Provostwould be better off if he took the firing gracefully. Gabbertalso said that if Provost did go to the Board and file a com-plaint, he (Gabbert) would make it impossible for Provost towork as a newsman anywhere else in the Bay Area. Provostreplied that he didn't believe Gabbert's influence extendedthat far, and Gabbert said, "perhaps I cannot close the mar-ket completely for you, but I can make it darn difficult foryou to find any other job."The above findings are based on the credited testimony ofProvost. Gabbert testified to a very different version of theconversation.According to Gabbert, he told Provost theywere pushing in opposite directions, that they were not on thesame wave length anymore, and that they didn't understandeach other. He denied that he said anything about Provost'sunion activities, about getting ducks in a line, about names ofauthorization cards, or about filing a charge with the Board.As indicated above, I believe that Provost was a more crediblewitness than Gabbert, and I credit Provost's testimony con-cerning the conversation.Respondent argues strenuously in its brief that Gabbertshould be credited over Provost in this regard. Respondentpoints out the circumstances of Groody's hiring to support itsposition. As is set forth in detail above, Groody was hired asa part-time employee on September 19, 1973, and was told byGabbert on September 21 that he was to replace Provost assoon as Provost was fired. During that conversation on Sep-tember 21, Gabbert interrogated Groody concerning hisunion sympathies and Groody told Gabbert that he was amember of the Union. Even though Gabbert knew of Groo-dy's union membership, he still replaced Provost withGroody. Respondentarguesin effect that if Gabbert weremotivated by antiunion considerations it would have made nosense for him to discharge Provost for union activity and hirea union member,Groody, as a replacement. Based on thislogic, Respondenturgesthat Provost's version of the terminalinterviewshould be discredited.Respondent's attempt touse itsown unfair labor practice(the interrogation) as a shield to defendagainstother unfairlabor practices is not convincing. Though Gabbert did notimpress me as a candidwitness,he did convince me that heis very astute and quick-minded. Gabbert could not lawfullyrefuse to hire an employee because that employee was a unionmember. Gabbert may well have reasoned that if he refusedto give the job to Groody after he interrogated Groody con-cerning unionsympathies and ascertained that Groody wasa union memberhe would be in a very difficult position todefend himself. Gabbert had, just 3 days before, made direthreats to his staff concerning unionization and a petition foran election was pending with the Board. On the other hand,Gabbert felt reasonably safe in discharging Provost. If Prov-ost was a supervisor, such a discharge would not be violativeof the Act. Gabbert thought he could establish that Provostwas asupervisor. He said as much to Provost and Kelly atthe conclusion of the September18 meeting. In like manner,he told Young on October 11, 1973, that Provost had donea stupid thing by bringing the NLRB case because they hadproved that Provost was a supervisor.Provost was the key activist for the Union. That activitywas carried out between September 12, and 17, 1973. OnSeptember 18, Respondent through Gabbert attempted toundermine the Union by engaging in the violations of Section8(a)(1) set forth above. Two days later Provost left for Floridabecause of his father's medical emergency. On October 1,when Provost returned Gabbert told Provost that he sus-pected that Provost was active on behalf of the Union, thatif the unionissuehad not come up he would not terminatehim at that time, and that because Provost was news directorhe could be fired. In light of those findings, Respondent'sdefense that Provost was discharged because of a differencein philosophy and because of an unexcused absence cannot begiven credence. It is also noted that the philosophical differ-ence had beengoingon since August 1972. During all thattime,Respondent could live with it. The situation changedonly after the union activity. The unexcused absence defensealso lacks substance. Kelly was an admitted supervisor. Prov-ost notified him of the need for emergency leave and arrange-mentswere made to cover him. Kelly raised no objection tothe procedure. I find that both the philosophical and absencedefenses were raised as pretexts."Gabbert testified that in April 1973 he spoke to Jensen with the thoughtinmind of having Jensen take Provost's job. He also testified that on Sep-tember 11, 1973, he had an hour interview with Groody with the thoughtof offering him Provost's job. In neither case did Gabbert say anything tothe applicant about Provost's job and apparently Gabbert was describingonly his thought processes. Respondent argues that the fact that Gabbert didnot ordinarily interview prospective employees for part-time jobs indicatesthat the hour he spent with Groody was keyed to Provost's full-time slot.Ido not credit Gabbert with regard to his description of his thought pro-cesses. RADIO STATION K-101In sum, I find that Provost was discharged on October 1,1973, because of his activities on behalf of the Union.2.Provost's status as a supervisor or employeea.BackgroundProvost was hired by Respondent in 1969 as an on-the-airnewscaster.His duties required him to prepare newscastsfrom wire service reports, newspapers, and other sources, andto present the report on the air. On May 1, 1970, Provost wasgiven the title of news director. During most of the timethereafter, the news department consisted of two full-timeon-the-air reporters (including Provost), a part-time on-the-air weekend reporter, and a full-time "street" reporter whohad no on-the-air duties, After he was given the news directortitle,Provost continued to assemble and deliver newscasts.The news director title did not carry with it any wage in-crease, nor was he givenlan office, a specially designated placeto work, or a budget for the news department. Though Prov-ost did assume some additional duties, which are discussed indetail below, Gabbert did not delineate Provost's duties asnews director."When Provost was discharged on October 1, 1973, he wasearning $1,050 a month." Groody, who replaced Provoston October 1, 1973, is paid $1,150 a month, even though hedid not assumeProvost's title as newsdirector. Thomas Nel-son, the other full-time, on-the-air news reporter presentlyworking for Respondent, is paid $1,175 per month ($275 aweek). Kelly, who is admittedly a supervisor and who Re-spondent contends was a parallel authority to Provost, is paid$1,625 a month ($375 a week).14 Thus, Provost, who wasthe news director and, according to the Respondent, a super-visor, was paid less than the two employee newscasters whoare currently employed'. In addition, his pay was substantiallyless than Program Director Kelly, whose equal, according toRespondent, Provost was supposed to be.b.Provost's role in hiringAfter Provost became news director, he handled applica-tions for employment in the news department. When an in-quiry was received and no opening was available, Provost12Gabbert testified that when he appointed Provost news director he toldProvost that it was up to Provost to keep the news departmentrunningsmoothly, to expand the department in terms of news coverage, and tofollow the general format andphilosophyof the station. He averred that hetold Provost that he (Gabbert) did not like to be bothered with day-to-dayoperations such as vacation schedules or sick leave,and that he only wantedto be consulted on important matters. According to Gabbert, he told Provostthat it was Provost's news department as long as he kept within the formatand philosophy of the station.Provost, in his testimony, denied the sub-stance of Gabbert's assertion in this regard.Icredit Provost and do notcredit Gabbert.13 Provost was hired at $800 a month and received a number of raises tobring him to $1,050 a month.In the springof 1972,Provost asked for a$100-a-month raise.Gabbert agreed and said that he wasveryhappy withProvost's work and that he wished he could afford to give more than the$100.14Respondent contends:that the amounts paid to on-the-air personnel inthe broadcasting industry are keyed in large measure to the individual'sbroadcasting personality and his value to the station.While thatmay wellbe so, the relative pay of employees and supervisors is still one factor to beconsidered in evaluating their relationship.609routinely answered the inquiry with a letter stating that therewere no jobs at the time but that the inquiry would be kepton file.When an opening was anticipated, the general prac-ticewas for Provost to read the resumes and interview theavailable applicants. In addition, Provost assisted in the cut-ting of an audition tape on which the applicant made a samplenews broadcast. On occasions, Provost screened out appli-cants. Of the 50 tapes he assisted in cutting during his tenureas newsdirector, he submitted about 45 to Gabbert for deci-sion.He would normally fold the resume on the tape reels andleave them on Gabbert's desk. Sometimes he selected two orthree of the tapes that he considered best and put them on thetop of the pile. On some occasions, he wrote a memo toGabbert stating who he thought was best. At times, he sub-mitted between 10 and 15 tapes to Gabbert.15Respondent on occasions used the services of "stringers,"who were independent reporters who sell stories to variousmedia. The practice is for the stringers to call the station andspeak to the newsman who is on duty. Each newscaster canaccept or reject the story. The station pays $5 per story.Provost,as well asthe other newsmen, accepted stories fromstringers. As news director, Provost checked the stringer bill-ings,but this was also something done by Robert Hirschfeld,a reporter. 16While Provost was news director, Respondent hired eightfull- or part-time employees in the news department. TheywereWhite, Jorgensen, Hirschfeld, Plumb, Nelson, Caf-ferata,Jensen,and Groody. The record does not indicatewhether Provost played any part in the hire of Plumb, apart-time newscaster. As to all the others, there is evidenceof Provost's role.Provost did not take any part in the interview of two of theemployees,White and Cafferata.White was hired in June1970 just a month after Provost was made news director, andwas interviewed by William Keffury, who was program direc-tor at the time. Cafferata had applied for a job in the newsdepartment some time before her hire and was told by Prov-ost that there were no openings then available. Later, sheapplied for a job as a disc jockey to Kelly. Kelly told Provostthat Gabbert was interested in Cafferataas a newsreporterand asked him to check with her prior employer." AfterProvost made the inquiry, Kelly asked him what he thoughtabout her background and Provost answered that everythingwas negative and he didn't think she should be hired, Sometime inAugust 1973, Cafferata spoke to Gabbert and onAugust 31, 1973, she was hired as a full-time street reporter.Thus, as to White, Provost played no part in his hire, and astoCafferata, Provost's negative recommendation was ig-nored.For some time before Hirschfeld's hire as a news reporteron October 15, 1970, he had been a stringer who sold storiesto Respondent and other news media. Before Hirschfeld'shire, Provost, who was Hirschfeld's friend, repeatedly urged15These findings are based on the testimony of Provost. Gabbert testifiedthat Provost screened out tapes and generally gave him three or four witha strong recommendation for the one he felt best and that he never submit-ted 15 tapes. I credit Provost.16This finding is based on the credited testimony of Provost. I do notcredit Gabbert's assertion that Provost handled the contracting of the string-ers.17Kelly testified that he did not instruct Provost to have a backgroundcheck on Cafferata. I creditProvost'stestimony to the contrary. 610DECISIONSOF NATIONALLABOR RELATIONS BOARDGabbert to hire Hirschfeld. Everyone at the station knew ofHirschfeld's work. Provost told Gabbert that Respondentwas already paying Hirschfeld a substantial amount for hiswork as a stringer and that making him a staff member wouldhelp the station and not be overly costly. At first Gabbert toldProvost that he would like to hire Hirschfeld but that theydidn't have the money Finally, on October 15, 1970, Gab-bert,who had been in touch with Hirschfeld in connectionwith a certain news story, hired Hirschfeld." There were noother applicants for the position given to Hirschfeld as the jobwas newly created for himJensen had three separate periods of employment with Re-spondent and after each he left voluntarily. The third periodbegan in 1972 when Provost was news director. Provostcalled Jensen and asked whether he would be available forpart-time work. Jensen replied that he would be interestedand Provost said that he would see what he could do, eventhough Gabbert didn't like people leaving and coming back.At that time, Gabbert had already rejected other applicantsfor a part-time opening that existed. Provost recommendedthat Jensen be hired and told Gabbert that Jensen would doa good job. Gabbert said he would think it over Thereafter,Gabbert authorized Jensen's hiring 19Before Nelson was hired in 1972, Provost had forwardeda tape of another applicant to Gabbert and told Gabbert thathe was impressed with that other applicant Gabbert rejectedthe application. Thereafter, Provost interviewed Nelson andsuggested to Gabbert that Nelson be hired.Provost interviewed Jorgensen for a part-time position inNovember 1971. Provost spoke to Gabbert about full-timeemployment for Jorgensen, but Gabbert said that he wasn'tinterested. Jorgensen was hired as a part-time employee. Healso filled in for White for a time when White was ill.Groody was hired on September 19, 1973, to fill in forProvost,who was going to Florida Groody was told byGabbert on September 21 that he would replace Provostwhen Provost was discharged. In August 1973, Groodycalled Provost and asked about a job. About 3 weeks later,Provost called back and said there was an opening for apart-time employee if he was interested Groody wanted thejob and an interview with Provost was arranged. Thereafter,Provost interviewed Groody and submitted a tape to Gab-bert, together with the tapes of some other applicants. Prov-ost did not send in a recommendation with the tapes, but hehad told Kelly that Groody was a friend of his and that hethought Groody would do as good a job as any of the otherapplicants.20Gabbert did not like Groody's tape and a second tape was18Gabbert testified that Provost told him that it was his (Provost's)decision as news director that Hirschfeld be hired and that Gabbert shouldtrust his judgment Gabbert also averred that he told Provost that it wasProvost's department, and that Provost made the final decision to hireHirschfeld I do not credit Gabbert's assertionsand I do credit Provost'stestimony to the contrary19Gabbert testified that he left the decision on waiving company policyagainst rehiringemployees up to Provost and that Provost told him that he(Provost) had rehiredJensen Ido not credit Gabbert and I do credit Pro-vost's testimony to the contrary20 I do not credit Kelly's testimony that Provost asked him to listen toGroody's tape and told him that Groodywas the manthat he (Provost) wasgoing to hirecut. Following the second cutting, Groody was interviewedby Gabbert on September 11.c.Provost's role in dischargesTwo employees, Hirschfeld and White, were dischargedduring Provost's tenure as news director.Hirschfeld was discharged on August 31, 1973. Gabbertmade the decision to discharge Hirschfeld. He spoke to Prov-ost about it and Provost argued strenuously that Hirschfeldwas a good reporter and should stay. Nonetheless, Hirschfeldwas fired.Jack White was discharged on December 3, 1973. He wasnotified of his discharge by Provost, who told him that Gab-bert wanted him fired immediately. Prior to that time, Gab-bert had given him a reprimand. Before the discharge, Gab-bert complained about White's performance to Provost andsaid that they were going to have to get rid of White. Provosttold Gabbert that he agreed. Gabbert told Mary Alliston, thebookkeeper, that he was going to fire White and asked her tomake out a final paycheck and 2 weeks' severance pay.21Thus, it appears that with regard to the two discharges thatoccurred while Provost was news director, one discharge(Hirschfeld) took place over the objection of Provost and theother (White), which Provost did not disagree with, was occa-sioned by Gabbert's dissatisfaction with the employee.d.Provost's other dutiesProvost did not direct the work of the employees in thenewsroom. Each morning the newsmen conferred (with theafternoon newsman calling in) and compared notes concern-ing what stones were to be covered that day. Provost did notgive the other newsmen assignments or tell them what storiesto cover, although he did give suggestions in the course of thediscussions.2221Gabbert testified that in November 1971 Provost told him that Whitewas a bad newsman and was not a desirable person to have there Gabbertaverred that he left the decision up to Provost and that he said he had noobjection if Provost got rid of White He further testified that the next thinghe heard about the matter was when the bookkeeper asked him to sign acheck for the termination and severance pay for White According to Gab-bert, he asked the bookkeeper whether White was leaving them, and shereplied in the affirmativeMary Alliston, the bookkeeper, testified that itwas Gabbert who told her that he was going to fire White and asked her tomake out the checksAihston no longer works for Respondent She left with ill feeling towardRespondent over a pay matter In evaluating her testimony, I have consid-ered the possibility of bias Nonetheless, I credit her version of the conversa-tion and discredit Gabbert's22These findings are based on the credited testimony of Provost, whichwas corroborated by a number of other witnesses White testified that theymutually agreed on what stories were to be covered and made suggestionsto each other Jensen testified that Provost did not give him orders Hirsch-feld testified that Provost never gave him orders to cover a story, thatnewsroom people got together and decided what to do, and that they alwaysworked out the problems between themselves Jorgensen testified that Prov-ost never told him to cover a specific story and that he used his journalisticbackground to decide what stories to cover Cafferata testified to the con-trary She averred that between the time that she reported for work onAugust 31 and the time Provost left on September 20, 1973, that Provosttold her what stories he wanted her to cover and told her how to rewritestories She also testified that from the time Provost left she decided herselfwhat she would cover and she does not need directions As indicated above,Ido not believe that Cafferata was always an accurate witnessWhatever(Continued) RADIO STATIONK-101611InMarch 1973, President Nixon gave a speech withoutmuch notice to the media. There was some question as towhether it should be carried on the station, and Nelson, whowas on duty at the time, called Provost concerning the mat-ter. Provost said that it was his opinion that the speech shouldnot be carried in the light of Gabbert's prior policies. In thepast, Gabbert had directed certain speeches not to be carriedon the theory that people who wanted to watch them wouldbe seeing them on television. Provost asked Nelson to talk toKelly about it. The speech was not carried, and Gabbert wasupset. The following day Provost said that he would takeresponsibility, and he tried to justify his position to Gabbert.On June 5, 1973, Provost complained to Gabbert that Nel-son wasn't doing his share of the work. Gabbert interruptedhim and said that it was none of Provost's concern, thatProvost was responsible for his own on-the-air performance,and that Provost was taking the title too seriously and wasoff on a power-trip. Gabbert told Provost that Provost wasresponsible only for his own performance and that he shouldrelax and let the other people do what they were doing.23Sometime after June 5, 1973, Hirschfeld overheard Gab-bert telling Nelson that Provost was taking the title of newsdirector too seriously, and that Gabbert said "Why can'tMark get it through his head that he is news director in nameonly."24Respondent had a vacation policy of granting employees2-week vacations for the first 3 years of employment, andthen 3 weeks. When Provost firstbecame newsdirector, any-one wanting vacations contacted Gabbert or the programdirector informally to obtain clearance. In order to avoidconfusion and questions, Provost began to write down vaca-tion information, both for himself and for the other newsmenand to submit it to Gabbert. Provost had no authority tochange the amount of vacation time or to deny vacation. Henever told any employee that that employee could not takea requested vacation and he did not resolve conflicts in vaca-tion requests.25Respondent points to certain miscellaneous correspond-enceundertaken by Provostas an indicationof supervisoryauthority.26Most are letters to job applicants stating thatthere were no jobs available. In addition, Provost wrote anumber of memos to Respondentregardingvacation re-quests. There is correspondence from Provost to the book-keeping department concerning stringer billings. There is aproposal concerning newsroom design. In addition, there isan unsigneddraft of a memo from Provost relating efforts tohire minority employees in which the assertion is made thatProvost seriously considered a certain applicant for employ-ment.In the light of all the testimony set forth above with regardto Provost's duties, I specifically discredit Gabbert's asser-tions that he considered the program director and the newsdirector to be on an equal basis in the hierarchy of the station;that Provost had the responsibility to carry out programmingpolicy with regard tonews;that Provost set vacations withinvacation policies established by Gabbert; that Provost hadauthority to approve or disapprove vacations and sick leave;that Provost assigned a daily calendar; that Provost handledthe contracting of stringers; that Provost did all interviewingof applicants; and that Provost was responsible for the prod-uct that came out of the news department.3.Analysis and conclusions with regard to Provost'sdischargeguidance Provost gave her can be explained in terms of an experiencedworker helping a less experienced one, rather than a supervisor directing anemployee.Nelson testified that after June 5,1973, Provost didnot assignany work to him and that to the best of his recollection, there was nosituation that developed afterthatdate in which direction was needed.There is an implication that prior to that date Provost did assign him work.In the light of the credible testimony of the other witnesses mentionedabove, I do not credit Nelson in this regard.23This finding is based on the credited testimony of Provost.Gabberttestified that Provost approached him and toldhim that hewould resign ifNelson was not fired.Gabbert averred that when he asked why Provost toldhim that Nelson wasn't working enough and wouldn't listen to him.Gabberttestified that he then told Provost that Nelson was following the philosophyhe (Gabbert)wanted and he suggested that Provost not force him intomaking a decision.Gabbert acknowledged in his testimony that he toldProvost that Provost was abusing his power as a news director and washarassing Nelson.Gabbert also averred that he told Provost to get offNelson's back.I do not credit Gabbert's assertions where they conflict withProvost's.24This finding is based on the credited testimony of Hirschfeld. BothGabbert and Nelson denied that this conversation took place.Ido not creditthem.As indicated above, I do not believe that Gabbert was always a candidwitness.Iwas also unimpressed with Nelson's credibility.On several occa-sions, his evidence was in conflict with an affidavit that he gave to theGeneral Counsel.His attempts to explain the discrepancies were not con-vincing.In his testimony,he averred that he did not meet Gabbert until afterhe was hired, yet, in his affidavit he averred that at some time during theinterview stage he was introduced to Gabbert.In his testimony, he averredthat Provost scheduled vacation time and that on one occasion when herequested time off Provost told him that another employee already had thattime.In his affidavit,he averred that Provostdid not denyvacation time andthat the newsmen would cover for each other when any of them had to takeoff. The affidavit states that Provost did not actually granttime off, yet,further in his testimony he averred that on August 24, 1973,Provost didgrant him vacation time.rAs found above, Provost was discharged because of hisactivities on behalf of the Union. Under the Act, employeesare protected against discharge for such a cause. Supervisorsare not so protected. Provost's status as a supervisor or em-ployee is therefore critical.Section 2(11) of the Act defines "supervisor" as follows:The term "supervisor" means any individual having au-thority, in the interest of the employer, to hire, transfer,suspend, lay off, recall, promote, discharge,assign, re-ward, or discipline other employees, or responsibly to25 These findings are based on the credited testimony of Provost. Hirsch-feld averred that on one occasion, when his father-in-law died, he asked ifhe could leave and Provost told him to go ahead. Nelson, in a similar veintestified that on one occasion, when his father had a stroke, he asked forsome vacation time, and Provost told him to go ahead and that he wouldtake care of everything. In these circumstances, however, Provost's remarkscan be explained in terms of a coemployee volunteering to cover during anemergency rather than a formal granting of time off by a supervisor. Nelsonalso testified that he requested Thanksgiving off in 1972 and that Provosttold him thatJensenhad already applied for that time, and therefore hecould not have it. In the light of an inconsistentstatement in anaffidavit thatNelson gave to the General Counsel, I do not credit him. In that affidavit,Nelson averred that the newsmen covered for each other when they had totake time off, that Provost did not actually grant time off, and that theyarranged those matters among themselves. Jensen credibly testified that heasked Provost for time off. He explained that he asked Provost if Provostwould change with him so that he (Jensen) would work Saturday and Prov-ost would work Sunday.26 It is notedthat Hirschfeldalso engaged in certaincorrespondence forRespondent. 612DECISIONSOF NATIONALLABOR RELATIONS BOARDdirect them, or to adjust their grievances, or effectivelyto recommend such action, if in connection with theforegoing the exercise of such authority is not of a merelyroutine or clerical nature, but requires the use of in-dependent judgment.In determining whether a person is a supervisor, the Boardlooks to that person's actual duties, rather than to a title orto theoretical powers. As the Court of Appeals for the FourthCircuit said inN.L.R.B. v. Southern Bleachery & PrintWorks, Inc.,257 F.2d 235, 239 (C.A. 4, 1958):.. . the employer cannot make a supervisor out of arank and file employee simply by giving him the title andtheoretical power to perform one or more of the enumer-ated supervisory functions.The important thing is thepossession and exercise of actual supervisory duties andauthority and not the formal title. It is a question of factin every case as to whether the individual is merely asuperior workman or lead man who exercises the controlof a skilled worker over less capable employees, or is asupervisor who shares the power of management..The same theme was reiterated by the Fifth Circuit inRossPorta-Plant, Inc. v.N.L.R.B.,404 F.2d 1180, 1182 (C.A. 5,1968), where that court held:In enacting § 2(11) of the Act Congress did not intendto exclude from its protection any individuals exceptthose who possess true managerial powers. This sectionis designed to apply to supervisors with genuine manage-ment prerogatives as distinguished from "straw bosses,leadmen, set-up men, and other minor supervisory em-ployees." S. Rep. No. 105 on S. 1126, 80th Cong., 1stSess.,p.4.The company's designation of these employees as "department heads," "assistant foremen" or"foremen" is not controlling in the absence of delegationto them of bona fide managerial powers.Where a person "effectively recommends" or "responsiblydirects" within the meaning of the Act, he is a supervisor.However, where that person is no more than a leadman-typerank-and-file employee whose judgment is valued, sought,and considered, he is not a supervisor.Montgomery Ward &Co., Inc.,198 NLRB 52 (1972);Orr Iron, Inc.,207 NLRB863 (1973);Cast-A-Stone Products Company,198 NLRB 484(1972), enfd. 479 F.2d 396 (C.A. 4, 1973).27As the indicia of supervisory status contained in Section2(11) of the Act are set forth disjunctively, it must be deter-mined whether Provost met any of those indicia.N.L.R.B. v.Budd Mfg. Co.,169 F.2d 571 (C.A. 6, 1948).Provost spent the great bulk of his time preparing andpresenting news, reports for on-the-air broadcasts.When hewas given the title news director, he was not told what newresponsibilities, if any, he had. He was not given a wageincrease, an office, or a budget for the news department. Hisearnings were less than the pay given to the employee whoreplaced him, even though that employee did not assume any"news director" duties. Nelson, an employee whom Provostallegedly supervised,earns morethan Provost did at the timeof his discharge. Provost's earnings weresubstantially lessthan those of the persons whom Respondent admits to besupervisors.Provost did have a role in the hire of new employees, butitwas extremely limited. There were eight persons employedduring Provost's tenure as news director. There is no evidencein the record concerning what role he played, if any, in thehiring of Plumb. Provost did not even interview two of thenew employees, White and Cafferata. Provost did interviewGroody, who was Provost's replacement, but it was Gabbertwho gave themeaningfulreinterview. Gabbert was familiarwith Hirchfeld's work, as Hirschfeld had been a stringer. Itwas Gabbert who decided to hire Hirschfeld after a directcontact withhim on a newsstory.In a similarvein, Gabbertwas familiarwithJensen'swork, as Jensen had worked forRespondent before Provost was hired. Provost did makerecommendations, but Gabbert gave them weight only whenhe was so inclined. Provost recommended strongly againstthe hiring of Cafferata, and she was hired. He objected vigor-ously to the discharge of Hirschfeld and he was fired. Provostagreed that White should be let go, but it was Gabbert whoformulated the idea of discharging him and made the deci-sion.As found above, Provost did not direct the work of theemployees in the newsroom. Although Provost relayed vaca-tion information to Gabbert, he did not make decisions con-cerning vacations, nor did he resolve conflicts in vacationrequests.Provost carried on certain miscellaneous correspondencefor Respondent, but that was of a routine nature and did notinvolve the type of independent discretion that would indicatesupervisorystatus.On June 5, 1973, when Provost complained to Gabbert thatNelson wasn't doing his share of the work, Gabbert dispelledany illusionsthat Provost might have had concerning themeaning ofthe title "newsdirector." Gabbert told Provostthat he was taking the title too seriously and that he was offon a power-trip. Gabbert also told him that he (Provost) wasresponsible only for his own performance and that he shouldrelax and let the other people do what they were doing.Thereafter,Gabbert made a similar reference to the veryemployees that Provost allegedly supervised. Gabbert askedNelson, in the presence of Hirschfeld, why Provost couldn'tget it through his head that he was news director in nameonly.After weighing all of the above factors, I find that Provostwas an employee and not a supervisor within the meaning ofthe Act. As an employee, Provost was protected by the Actwhen he undertook activities on behalf of the Union, and,therefore, I find that Respondent violated Section 8(a)(3) and(1) of the Act by discharging him for those activities.C.TheDischargeof Harry Young1.The General Counsel's case27 See alsoThe Rowand Company, Inc.,210 NLRB 95 (1974), where theBoard relied on the fact that a person received the same pay and performedthe same type of work as other laborers in finding him to be an employeerather than a supervisor.Young worked for Respondent from August 1966 toDecember13, 1973.He was originally hired as a part-timetracking engineer.In 1969, he was given a full-time position RADIO STATIONK-101613as a discjockey on the midnight-to-six a.m. shift. From thattime untilhis discharge he selectedmusic,played records onthe air, and performed the regular duties of a disc jockeyannouncer. When he became a disc jockey in 1969, there wasno sponsor for his shift. In the late spring or early summerof 1971, MoulthropSalesbegan to sponsor Young's program.That sponsorship continued until July 4, 1973. From thatdate, until Young's discharge, on December 13, 1973, theprogram was unsponsored.Youngsigned a unionauthorization card on September 16,1973. During the 3 or 4 years between his becoming a discjockey and his signing of a union card, he received a numberofcomplimentsabouthiswork from officials ofRespondent.28On several occasions Gabbert told Youngthat Young programmed the best music on the station. In thebeginning of 1973, Kelly sent Young a memo stating: "Yousound great, keep up the good work." In February 1973, aMr. Grubb, who is a representative for sponsor MoulthropSales, shook Young's hand and said that Young was doing agreat job. Young was hired as a disc jockey at $500 a month.He received three or four raises, the last of which was inFebruary or March 1972, which brought his pay to $750 amonth.Gabbert received the petition for an election on September18, 1973, two days after Youngsigned anauthorization card.As set forth in detail above, Gabbert responded to the petitionon the sameday that he received it by threatening employeeswith loss of employment if they selected the Union to repre-sent them. On October 1, 1973, Gabbert discharged Provostbecause of his union activity. On October 11, 1973, Gabbertattempted again to undermine the Union by telling Youngthat he would say "no" to any proposal that the Unionbrought him. In that conversation Gabbert told Young, insubstance, that he didn't believe thatannouncers gettingmore thanunion scalewould vote for the Union and that theonly ones that would benefit from the Union would be Youngand Hirschfeld (who had already been discharged). Gabbert'sremark about the voting and the benefit of unionization toYoung establish that Gabbert suspected that Young was sym-pathetic towards the Union. During this conversation, Gab-bert told Young that he liked the performance of Mike Webb,the relief man who had filled in for Young while Young wason vacation, better than he liked Young's performance, andthat if it weren't for the fact that the Union had filed apetition Young would not be working there. Gabbert alsotold Young that he didn't like Young's on-the-air voice, thatYoung's approach wasn't what they were looking for, andthat the best thing for both of them would be a parting of theways.Up to the time of the union activity, Gabbert had expressednothing but praise for Young. Within a month after Younghad signed a union authorization card, Gabbert indicated28 Kelly credibly testified that Young asked him for a change in shift andthat he (Kelly) told Young that he didn't feel Young could handle the dayshift.Kelly also testified that on several occasions when Young asked aboutthe change in shift, he (Kelly) told Young that if Young was unhappy andcouldn't seethe light at the end of the tunnel he should see about anotherjob.Young's testimony was less detailed,but was in substantial accord.Although Respondent did refuse to honor Young's request for a transfer toa daytime shift and did suggest thathe resignif he weren't happy about it,itdoes not follow that Respondent had any complaint concerning the mid-night-to-sixa.m. shift which Young did work.that he was suspicious that Young was sympathetic towardthe Union and spoke of discharging him. Gabbert's hostilitytoward Young continued.On October 14, 1973, Kelly called Young at home and saidthat he knew Gabbert had talked to Young about the possibil-ity of replacing him with Webb, but that as far as he kneweverythingwas as usual,and Young should come in and dohis shift.On November 15, Assistant Operations Manager Kasperwrote a memo to Young reminding Young that they hadn'thad a sponsor since July 3. Kasper went on to say that be-cause of the energy crisis they might shorten the broadcasthours. The memo stated: "Should the decision to eliminatesome broadcast hours be made it would have a direct effecton your position with K-101."On November 27, 1973, Gabbert wrote a memo to Youngstating:In the past two weeks your programming of music hashardened up quite a bit. The music is contrary to whatyou have been instructed to do by Don Kelly. The musicis supposed to flow and be contemporary, but never hardor driving. Your current programming will only lead torapid dropsin audience as it isnot in keeping with theformat of the station. Remedial action has to be taken byyou immediately. A word of caution: It has to be prop-erly balanced and not end up too draggy.On December 13, Kelly discharged Young and unlawfullytold him that Respondent was not going to give him sever-ance pay until they found out whether he would file a charge.2.Respondent's defenseRespondentallegesthat Young was discharged because: anew sponsor, Undulator WaterBeds,had been found for themidnight-to-six a.m. shift; Kelly did not believe that Youngcould .announce in the impromptu and improvised mannerthat was desired; and the ratings on Young's show had beenlow.Respondent introduced survey ratings which indicatedthat the ratings for August-September 1973 were among thelowest of the Bay Area stations. There is no indication thatthis rating was different than it had been in the past or thatprior to the date of discharge anyone complained to Youngabout hisratings.On December 10, 1973, Kasper wrote to Kelly saying thatthey had a sponsor for the midnight-to-six a.m. shift. In thememo he said that he had doubts about Young's ability topull off the ad-lib bit successfully and that he felt the loss ofthepriorsponsorwasdue to Young's lack ofcompetence.29On December 12, 1973, Kelly wrote a note to Young tell-ing him that the all-night show had been sold to a new adver-tiser.The memo asked Young to see Kelly and Kasper thefollowing day. The following day, Kelly told Young that he29Gabbert testified that in February 1973, Grubb,a salesmanforMoul-throp Sales, told him that he was dissatisfied with the show because it wastoo impersonal. Young credibly testified that about the same time Grubbwas complimenting him on his performance. Assuming that Gabbert's tes-timony is true and that Grubb did complain to him, it appears that Gabbertdid not take it seriously enough even to talk to Young about it. 614DECISIONSOF NATIONALLABOR RELATIONS BOARD(Kelly) felt that Young could not do the commercials for thenew sponsor and that he was discharged. In that conversa-tion,Kelly also mentioned Young's low ratings. Prior to thattime, Young was not aware of them. Kelly said he thoughtthe prior sponsor left because of Young. Young was replacedby Steve Fisher who had been a part-time tracking engineerfor the station.Respondent argues that one of the reasons for Young'sdischarge was that Young could not ad lib successfully. How-ever, he had not been asked to ad lib in the past. The promo-tional commercials for the new sponsor had been taped by adifferent disc jockey and Young had not been given any op-portunity to try out for them.3.ConclusionsGeneral Counsel has established by a preponderance of thecredible evidence that: Respondent had expressed satisfactionwith Young's work for 3 or 4 years before the union activity;that Youngengaged in.protected union activity; that Re-spondent suspected that Young had engaged in that activity;that Respondent harbored a virulent animosityagainst theUnion which was manifested by many unlawful acts, includ-ing a threatto discharge employees and the discharge ofProvost; that after the union activity Respondentbegan toexpress criticism of Young's work; and that thecampaignagainst Young culminated in his discharge, in the context ofa threat by Respondent to withhold severance pay if Youngfiled a charge with the Board.In view of these findings, Respondent's defense is uncon-vincing. On October 11, 1973, Gabbert told Young that hewould be fired at that time if it were not for the pendency ofthe petition. This conversation occurred well before a newsponsor had been secured for the midnight-to-six a.m. shift.I find that Respondent's contention that Young did not meetthe requirements of the new sponsor was merely raised as aconvenient pretext todisguisethe real motivation for thedischarge. The same applies to Respondent's contention thatthe low ratings and Young's alleged inability to ad lib werereasons for the discharge. I find that after Respondent begansuspecting Young'sunionsympathies,itbegansetting uppretexts for getting rid of him. Thus, on November 15,Kasper attempted to ease Young out by sending him a memowhich indicated that part of his shift might be cut out. In asimilarvein, on November 27, Gabbert wrote to Young com-plaining about Young's selection of music, while in the past,Gabbert had nothing but compliments toward Young in thatregard.When a new sponsor was finally secured, Respondentfelt that it could safely get rid of Young, and he was dis-charged.In sum, I find that the reasons put forward by Respondentfor the discharge of Young were pretextual and that Youngwas discharged because of his activity on behalf of the Union.I further find that by that discharge Respondent violatedSection 8(a)(3) and (1) of the Act.substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discharged Mark T. Prov-ost and Harry Young in violation of Section 8(a)(3) and (1)of the Act, I shall recommend that Respondent be ordered tooffer them reinstatement30 and make them whole for anyloss of pay resulting from their discharge, by payment to eachof them of a sum of money equal to the amount each normallywould have earned as wages from the date of his dischargeto the date on which reinstatement is offered, less net earningsduring that period. Such backpay shall be computed on aquarterly basis in the manner prescribed inF W. WoolworthCompany,90 NLRB 289 (1950), and shall include interest at6 percent as provided inIsis Plumbing & Hearing Co.,138NLRB 716 (1962).It is further recommended that Respondent be ordered topreserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records,social security payment records, timecards, personnel recordsand reports, and all other records necessary to analyze theamount of backpay due.CONCLUSIONS OF LAW1.Respondent is an employerengaged incommerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By discharging Mark T. Provost and Harry Young be-cause of their activities on behalf of the Union, Respondentviolated Section 8(a)(3) of the Act.4.By the foregoing conduct, by threatening employeeswith loss of employment if they selected the Union to repre-sent them, by telling an employee that if the Union wereselected by the employees it would say "no" to any proposalthat the Union brought before it, by threatening to withholdseverance pay from an employee if that employee filed acharge with the Board, and by coercively interrogating anemployee concerning his union sympathies, Respondent hasinterfered with, restrained, and coerced employees in the ex-ercise of their rights guaranteed them by Section 7 of the Act,in violation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, and30 The usual Board Order provides that a discriminatee is to be reinstatedto his former job or, if that job no longer exists, to a substantially equivalentposition.At thetime of the hearing,the "news director"job no longerexisted.However, but for Respondent's unlawful conduct Provost wouldhave continued in his job of "news director." I therefore recommend thatRespondent be ordered to offer Provost reinstatement as "news director." RADIO STATION K-101Upon the foregoing findings of fact and conclusions of law,and upon the entire record,and pursuant to Section10(c) ofthe Act,I hereby issue the following recommended:ORDER"Respondent, Pacific FM, Inc., d/b/a Radio StationK-101, San Francisco, California, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting the American Federation of Televi-sion and Radio Artists, San Francisco Local Branch of Asso-ciatedActors and Artists of America, AFL-CIO, or anyother union.(b) Threatening employees with loss of employment if theyselect that Union to represent them.(c) Telling employees that if the Union is selected by theemployees, it will say "no" to any proposal that the Unionbrings before it.(d) Threatening to withhold severance pay from employeesif they file charges with the Board.(e)Coercively interrogating employees concerning theirunion sympathies.(f) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rightsguaranteed them in Section7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Offer Mark T. Provost and Harry Young immediateand full reinstatement to their former jobs, without prejudiceto their seniority or other rights and privileges, and makethem whole for their loss of earnings in the manner set forthin the section of this Decision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its San Francisco broadcasting station copies ofthe attached notice marked "Appendix."32 Copies of the no-tice, on forms provided by the Regional Director for Region20, after being duly signed by Respondent's authorized repre-31 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommendedOrderherein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.32 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by, Orderof the National LaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."615sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 20, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to give evidence,the National Labor Relations Board has found that we vi-olated the National Labor Relations Act, and has ordered usto post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collectivebargainingor othermutual aidor protectionTo refrain from any or all these things except to theextent that membership in a union may be requiredpursuant to a lawful union-security clause.WE WILL NOT do anything that interferes with, re-strains, or coerces employees with respect to these rights.WE WILL NOT discharge or otherwise discriminateagainst any employee for supporting American Federa-tion of Television and Radio Artists, San Francisco Lo-cal Branch of Associated Actors and Artists of America,AFL-CIO, or any other union.WE WILL NOT threaten employees with loss of employ-ment if they select that Union to represent them.WE WILL NOT tell employees that if the Union is se-lected by the employees we will say "no" to any proposalthat the Union brings before us.WE WILL NOT threaten to withhold severance pay fromemployees if they file charges with the Board.WE WILL NOT coercively interrogate employees con-cerning their union sympathies.WE WILL offer full reinstatement to Mark T. Provostand Harry Young, with backpay plus 6-percent interest.PACIFIC FM, INC., d/b/a RADIOSTATION K-101